 

ai

06/22/20 4 of 13. PagelD #: 7
GV-2020-05-1564 Case: A iALD, “Ole 56-JPC OS 30 145: piled: g Page 1 of 13

RECEIVED

IN THE COURT OF COMMON PLEAS MAY 2 7 RECD
COUNTY OF SUMMIT
LAW DEPT.
CANDICE MARIE GRIESMAR CASE NO.
340 Elm St.
Ravenna, OH 44266
Plaintiff JUDGE:
vs.
COMPLAINT:
CITY OF STOW, OHIO
3760 Darrow Rd. Class Action
Stow OH 44224
42 U.S.C. 1983 Federal Civil Rights
and
State Claims for False Arrest
OFC. J. BAILEY #743 and Imprisonment
Lt. H. PRUSHA #707
Others Presently Unknown Violations State Civil Rights
c/o Stow Police Department
Stow Safety Bldg. Violation Ohio Public Policy
3800 Darrow Rd.
Stow, OH 44224 Declaratory and Injunctive Relief
Defendants

INTRODUCTION

L. This is a civil rights action pursuant to 42 U.S.C. §1983 and Ohio law seeking declaratory
and injunctive relief and money damages. Plaintiff ("Ms. Griesmar") asserts violations of her
federal and state constitutional rights including rights| and guarantees under the Fourth and
Fourteenth Amendment of the United States Constitution and related rights under the Ohio
Constitution.

2, Ms. Griesmar was subjected to unlawful detention of her person and loss of her property.

 

 

Sandra Kurt, Summit County Clerk of Courts

 

 
 

 

: | 06/22/20 | 2. of 13. PagelD #: 8
GV-2020-05-1564 Case: 52059 Yoav po-JPC Be Sbod iéas.24 et 9 Page 2 of 13

3. Ms. Griesmar claims violations of clearly established constitutional rights by official
actions objectively unreasonable in light of ber rights, including actions pursuant to policies or
customs with said conduct being a deliberate moving force behind the violations,

4, Ms. Griesmar is seeking relief for losses which occurred and continue as initiated by Stow
police officer J. Bailey and Lt. H. Prusha and others when they arrested Ms. Griesmar without a
warrant and seized her person and property.

5. Ms. Griesmar seeks declaratory and injunctive relief, inter alia, directing defendants to
establish and to enforce policies including, without limitation, (a) training and directing officers
to obtain arrest warrants issued on probable cause for continued detention Sorthwith without undue
delay within at least 12 hours of any warrantless arrest (b) training and directing patrol officers on
completion and service of traffic citations to cease all questioning of detainees absent reasonable
suspicion of separate illegal activity prior to completion and service of the traffic violation (c) and
to cease and desist all continuing practices contrary to the foregoing, including use of other police
officers to administer oaths or take acknowledgements of complaints and affidavits in any case of
warrantless arrest where officers fail to forthwith obtain an arrest warrant for continued detention.
6. Ms. Griesmar seeks compensatory and punitive damages for seizure of her person and her
vehicle, together with awards of reasonable expert and attorney fees and costs and such other and
further relief as the Court deems appropriate.

JURISDICTION
7. Jurisdiction of this Court is invoked under 42 U.S.C. §1983 and related Ohio constitutional

provisions and statutes. The acts complained of occurred within Summit County; venue is proper

in Summit County.

 

Sandra Kurt, Summit County Clerk of Courts

 

 
 

 

: f13. PagelD #: 9
GV-2020-05-1564 Case: 5; of mice, Sepw°e-JPC PD 05: 2Scbi0 Waa: as Ne 06/22/20, “ig o g Page 3 of 13

PARTIES
8. At times material Ms. Griesmar was and is a resident of the State of Ohio.
9. Defendant City of Stow is a formed governmental entity in the State of Ohio. The City is
a political subdivision existing pursuant to charter and the laws of the State of Ohio having the
authority to sue and be sued in its corporate name,
10. The defendant City operates a police department to enforce the laws of the City, the State
of Ohio and the United States.
li. Atall times material defendants, officers J. Bailey and Lt. H. Prusha, were law enforcement
officers trained by the City, directed to act within the scope of that employment, and had been
employed by the City for years prior to the complained of incidents,
12. Another officer LNU was present in the cruiser with officer Bailey. On information and
belief this officer was being trained by officer Bailey.
13. At the material times defendants Bailey and Prusha acted individually and in their
respective official capacities as employees of the defendant City but, on information and belief,
either or both of them may have acted contrary to established. policy.
14. Ms. Griesman's claims are fairly typical of the claims of persons she seeks to represent and,
with assistance of counsel, she will fairly and adequately represent the interests of each class.
{5. | The two classes which Ms. Griesmar seeks to represent are (a) all persons who were
subjected to warrantless arrest where no warrant was later sought or issued without undue delay
by a neutral and detached magistrate, herein “the Riverside class” and (b) all persons who stopped
for traffic offenses, were handed their completed traffic citations, then first interrogated, and
subjected to warrantless arrest, herein “the Robinson class”

16. | On information and belief, the Riverside class may contain hundreds of members such that

 

Sandra Kurt, Summit County Clerk of Courts

 

 
 

 

 

PagelD #: 10
V-2020-05- 4564 CASE: 5 tbr Goya O- “JPC 9 Sais020 14 14: 192 File et 06/22/20 cis al 13. Pag Page 4 of 13

joinder of all such persons is impracticable. The potential class size of the Robinson class is
presently undetermined.

17. There are questions of law and fact presented by the Ms. Griesmar in this action that are
common to the Class. Ms. Griesmar's claims are fairly typical of the claims of the classes she seeks
to represent and, with reasonable assistance, Ms. Griesmar can faixly and adequately represent the
interests of each Class.

FIRST CLAIM FOR RELIEF
(Violation §1983)

18. All foregoing allegations are re-alleged.

19. On Thursday May 30, 2019 at approximately 00:58 a.m., while returning home from work,
Ms. Griesmar was subjected to a traffic stop and charged by citation for 56 mph in 35zone. Exh.1
20. Ms. Griesmar was arrested and charged with felony and misdemeanor drug charges. All
were not later prosecuted but she was indicted ona fifth-degree felony drug charge. Exhs. 2 to 5.
21. After issuing and serving the citation, Ms. Griesmar was not told that she was free to 20,
but was interrogated, her vehicle searched without her consent, and she was subjected to
warrantless arrest, and detention of her person and property.

22. Camera and report records show that Ms. Griesmar was stopped for speeding and briefly
questioned about that matter. No mention was made of suspicion of any other activity. The officer
“returned to my cruiser to write out a citation”.

23. Writing the citation was recorded by in car camera. After the citation was written the

officer returned to Ms. Griesmar’s vehicle and served it, then first claiming “I continually smelled

‘a light odor of marijuana coming from her vehicle”

24. The officer claimed that “after explaining and issuing Candice the speeding citation”, the

officer then first “asked her about the odor of marijuana” and “asked her for consent to search her

Sandra Kurt, Summit County Clerk of Courts

 

 
B90 cy. - -4- iled: 13. PagelD #: 11
GV-2020-05-1564 Case: ETRE Cava © IPC ROG Soodae Filed: 06/22/20 3 of g Page 5 of 13

 

05/25/2020 14:15:28

vehicle and she stated she just wanted to go home”. The officer then “told her due to the odor of

marijuana it was actually not an option and that [he] was going to search her vehicle”.

25. The federal and state constitutions protect against unreasonable search and seizure.

26. Section 14, Article 1 of the Ohio Constitution provides that on completion of the citation

Ms. Griesmar was free to go and not subject to interrogation.

27. The federal and state constitutions require that on warrantless arrest a reasonably prompt

determination of probable cause be made by a neutral and detached magistrate.

28. Ohio Revised Code §2935.05 and 2935.08 implement the foregoing protections. Upon

filing of charges after warrantless arrest a warrant shail issue and “all further detention and further

proceedings shall be pursuant to such affidavit or complaint and warrant".

29. Exhibits 2 and 3 are the complaint forms used by these arresting officers; each stated:
“Complete this section if a warrant on complaint is to be issued”.

30. As part of standard practice, that section was left blank on each Exhibit 2 and 3.

31. Contrary to clearly established law, as evidenced on the face of the complaint forms, no

watrant on the complaint was sought; no reasonably prompt determination of probable cause for

arrest was obtained by the defendants after warrantless arrest contrary to clearly established law.

32, Ms. Griesmar states that all foregoing actions of defendants were intentional acts, taken a

part of customary practice, procedures, and purported training, but are violations of clearly

established standards of the Fourth and Fourteenth Amendments of the United States

Constitution and our Ohio Constitution and laws enacted to implement the same.

33. The complaint forms were sworn to by one police officer before another police officer.

Any watrant obtained solely upon such a complaint is contrary to clearly established law.

 

Sandra Kurt, Summit County Clerk of Courts

 
 

q

LE: _ . -4- iled: . PagelD #: 12
\¥-2020-05-1564 Case: DEON, RP 6 JPC Doc #: 1-2 Filed: 06/22/20 .6 of 13 ag

 

05/25/2020 14:15:28 Page 6 of 13

34, Reliance on R.C. 2935.081 absent obtaining an arrest warrant forthwith is part of a practice
designed to avoid prompt determination of probable cause by a neutral and detached magistrate.
35. On information and belief, a class. of others have been arrested without a warrant and

without prompt determinations of probable cause for such warrantless arrest.

SECOND CLAIM FOR RELIEF
(Inadequate Training and Supervision)

36. All foregoing allegations are re-alleged.

37. To Ms. Griesmar's information and belief defendant City’s failure to maintain and enforce
proper training or policies and procedures in prompt issuance of warrants only upon determination
by neutral and detached magistrates and a custom of tolerance of acquiescence in violation of the
constitutional requirement violated Ms. Griesmar's constitutional rights to due process and as
aforesaid,

THERD CLAIM FOR RELIEF
(Declaratory and Injunctive Relief)

38. All foregoing allegations are re-alleged.

39. Ms. Griesmar is entitled to declaratory and preliminary and permanent injunction relief
ending the complained of practices. She is entitled to recover all attorneys’ fees, costs, and
expenses incurred in order to obtain this relief.

FOURTH CLAIM FOR RELIEF
(State Action False Arrest and Imprisonment)

40. All foregoing allegations are re-alleged.
41,  Warrantless arrests are per se unreasonable. As a result of her arrest Ms, Griesmar was
jailed for excessive time, required to post bond and to defend against the charges to her damage.

42. The case terminated October 30, 2019; further timely prosecution is barred by law. Exh. 6.

Sandra Kurt, Summit County Clerk of Courts

 

 
Case: 5:20-cv-01356-JPC Doc #:1-2 Filed: 06/22/20 cine of 13. PagelD #: 13

GV-2020-05-1564 JOYM 05/25/2020 14:15:28 PM Page 7 of 13

43. In the narrow context of her case, and potentially in the context of class members,
defendants used excessive force in making these arrests.

. FIFTH CLAIM FOR RELIEF
(State Action -Ohio Constitutional and Public Policy Violations)

44, All foregoing allegations are re-alleged.

45. Defendants have a policy and practice of permitting police officers to make warrantless
arrests without forthwith follow-up and without undue delay in obtaining a warrant for further
detention of those arrested.

46. Said policy and practice violates clearly established state constitutional and statutory law
and further violates Ohio public policy.

WHEREFORE, pursuant to 42 U.S.C. §1983 and Ohio constitutional and statutory law Ms.
Griesmar demands declaratory aid injunctive relief against defendants determining the practices
of unreasonable delay in seeking probable cause determinations after warrantless arrest violate
clearly established law and must cease and desist, for compensatory damages, attorneys’ fees,
costs and such other relief as this Court deems fair and equitable.

Respectfully submitted,
Lif Mork. Ludwig.
Mark H. Ludwig (#0017246)
Law Office of Mark H. Ludwig, LLC
344 Stouffer Road
Fairlawn, OH 44333
330-472-1824
attymarkludwig@gmail.com

 

Sandra Kurt, Summit County Clerk of Courts

 

 
 

CV-2020-05-1564

56-JPC Doc #1
OF stow 05/25/2020 14:15:28 P
STOW! PAL COURT, SUMMIT COUNTY, OHIO
Ey suMmir co, YJUVENILECOURT ~~
[7] State oF ono

Case: 5:20-cv-(

STREET

airy, stare LYNO Huasy’ ,

2 filed: 06/22/20 oeeOl 13.” PagelD #: 14

oer, 140553

osee LAT RN SIS5
wwe Cini Mei Geese”
aye winches Tae fed.

Page 8 of 13

Ssaunay inssaud

zip 44024

 

 

 

OPERATOR LICENSE /SIAt ID +0

    
 

BIRTH DATE

lake

 

 

 

CLASS)

DI

SEX

EXPIRES
Fe 3- 32

HEIGHT | WEIGHT

 

 

EICDLOMC Mther_.

 

 

 

 

 

ENBORSEMENT(S REST) RICTION(s).

FINANCIAL RESPONSIBILITV.RRGOR?

ISSUE DATE [state

il? OH

SSA (ast 4 digits)

 

Oh
FO use At

 

 

 

 

 

 

 

 

 

EYES | HAIR | RAGE
F iss" | sg bales

 

Else Dlwa

 

BU] Biesl Wh

TO DEFENDANT: COMPLAINT on. 5-30
Operated/Passenger/ParkediWalled a

OCommercial DOT#__.____sryareen1 lbs. [1<16 Pass, Bus
VEHICLE: Year 2082. axe.
COLOR BA LICENSE #
UPON A PUBLIC HIGHWaY, NAMELY _ 4S"
ATpicar
INTHE.__CITY
COUNTY (No3,

® ra)

Yes

OF sTow IN

assenger Ci Motorcycle TiBieyela Other

$10 sum_OH

LA... STATE. OF OHIO AND COMMITTED THE FOLLOWING OFFENSE(S).

 

ar_GOoS:

YOU

thn

C226 Pass. Bus Haz. Mat.
MODEL.

ror

mv
SUMMIT.

 

SPEED: 56 wpa; in 3S wn zone

CQ Quer limits (7 Unsafe forconditions = C-ACDA

CiRadar = CY atr CVASCAR Pace Laser g

 

FIORE pon ote
| IPF 03h |

Stationary J Moving

 

 

OVE: 0] Under the influence of altohoVdrug of abuse,

“4 Prohibited blaod alcohol concentration, ne BAC
1 Bloot 8 buriie U1) Refused

pO

fOORe ORD OTe

 

2,

 

e Smlears af prlor OVIs

So

ol prior, i

Fiabe

Prior. OVIs:

 

 

 

Zi WZ5 S¢ SHnLUNBIS

 

 

| J onrver LICENSES ERs T1Nat op gga IRS EE Suspeaded

EXPIRED: <br D6 ions  E1Fal allure to Relnistate
tn on

Suspeasian Type:

OoORe coRD ota

 

 

SAFETY BELT Feflued ta wear >
Cidrver O-Passenter: 17 cafe Restraint 3% Fbooster Seat

EORC Garp

 

 

 

| OTHER OFFENSES ee

a me

"sau“ad

“a”

More corp

 

 

 

 

ae

oor

OTHER OFFENSE: =

 

KORG Dore ofp

oer

 

 

CORIVER LIGENSE HELD

PAVEMENTOM Dry 0] Wet
VISIBILITY: €] Clear Cl Clomdy
WEATH ER: oO Rate El Show

CO VEHICLE SEIZED

i Snow
1 Dusk

     

oO 7 Hof Lanes er Oi Gonstraction Zone
BMight El Pawn

Q JUVENILE OFFENDER

 

 

 

 
 

Crash Report‘Number:
REMARICS-

™

Dl Industry
DY Almost Caused (1 Non Injury: C1 Injury

Ei School
C1 Fatal

 

 

 

 

 

 

pfstow MUNICIPAL couRT
2400 COURTHOUSE BOULEVARD
STOW, OHIO. 4432.

If you fall toappear at tis ‘thie and place you may be-arrested or

This summans:served personally on the defendant on

fel sungchargig lave enforcement officer States under
th

OQ

&§0'DAN S

| FI ~0936 4 ,
ACCOMPANYING: CRIMINAL CHARGE £) Yes (No TOTAL # OFFENSES

FO DEFENDANT: SUMMONS. a REQUIRED 1 Yes Bo

You.ate summoned and ordered to appear on... @-G 20, f ? at, Reg fea

the penalties of perfary and aia

‘SUMMIT COUNTY JUVENILE COURT
TREET:
AKRON, OHIO 44310

is
(=

r c ipase may be ay

 

Couar Canx

 

Uagr Posy | Disrattr

or

 

 

 

 

 

CHE XHIUBIT 1
G)

 

 

 

 

 

 

' Issuing Taw Enfercemant Oey (SANEAS ABOVE.
Issuing Olficer:Verity adress, 1¢ difiere, bint NHeensa aildress, write present address in space provided,

COURT RECORD

OHPAD6O 30-0060-08 (REVISION 0909)
Sandra Kurt, Summit County Clerk of Courts

 

OSHP HP?
[86305]
5: -1-2 Filed: 06/22/20 9 of 13. PagelD #: 15
cv-20p0-05-1564 COS°: Sa BeleNs GavapO IPC OOS ind adnaizu om cinco 3

THE STOW MUNICIPAL COURT, STOW OHIO 44224

STATE OF OHIO/COUNTY OF 8U

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 9 of 13

 

 

 

 

 

 

 

 

 

 

 

 

MMIT
CITY/TWP OF Stow caseno:_ 4 RAV [z
¥v
Candice Meris Grissmar 127031997 [JCOMPLAINT/ SUMMONS
Name , ; DOB ORDERED TO APPEAR:
340 Elm St
Street Number and Name
Ravenna Ohio 44266 {¥] WARRANT ON COMPLAINT
City State Zip Code [YJ Probable Cause Afidavit Attached
Complainant being first duly sworn states. that ___ Candice Marie Griesmar >the defendant, on or about the 90th day off
May > 2019 __, in the ]Y]City[[]Vitlage[_] Township of Stow > County of
Month Year ‘ : ,
Summit, State of Ohio, did violate section number 2925.11 of tiel¥lohio Revised Code [ICodified Ordinances of
constituting a charge of Possession-of Drugs ~ Sch. Oxyeorono .
: (Gnsert essential facts with-elements of charge)

Candice Griesmar did, knowing}

controlled substance, in violatio
Fifth Degree

 

To: Any Swam Officer
Officer Authorized to Execute a Winrant

A probable cause determination has been made in this

bring him/her before this court without unnecessary d

Sworn to and subscribed before me by said complainant this 30th day

¥Y possess, or use Oxycodone Hydrochloride, a Schedule |]
n of Section 2925.11 of the Ohio Revised Code, a Felony of the

OFC " ,
Complainant \

of May , 2019
Month ¥

Lt wn Pete. 707

Jodge/Clerk/Deputy Cleri//Peace Officer

‘Complete this section ff a wines on comptaint lr to be fesued

case, you are ordered to arrest

 

 

 

 

 

 

 

 

 

 

 

(defendant) and
elay.
Special Instructions to executing officer.
Judge/Clerk/Deputy Clerk Date Issued
The-Stow Municipal Court no
YH :
Receipt of Warrant by Executing Authority = =
First Receipt: Received this warrant on » 20 at cofclock sm. a)
— “a a)
= Tr
ze rm
Officer /Title ~ ad G
Subsequent Receipt: Received this warrant on ,20 at @relock mm. 2
© ai
2
Officer Title ar]
Whete: Cosa Vopy Yeltone Nurmmona Pink Daido 6 Copy Bias: Worart ontomypdsint
DATE 9 A¥-\4

 

    
 
   

This Is to certify thal the above is a true and correct

copyotWartawe sf pluyde filedinthe
Stow Municipal Court, Summit County, Ohio
on Saab AG

 

AMBER ZIBRITOSKY, CLERK OF COURTS
(SEAL) By

 

  

 

Deputy Cleik

 

EXHIBIT 2

t County Clerk of Courts
 

- 5: : 1- iled: 06/22/20 10 of 13. PagelD #: 16
cv-2020.08-1564 OSE: 9: Ri Oby Oo IPC ORedona0 fat df Gi 0 cmco Page 10 of 13

THE STOW MUNICIPAL COURT, STOW OHIO 44224
STATE OF OHIO/COUNTY OF SUMMIT

CITY/TWP OF Stow caseno:_ [UPA P| ie 15 ( '\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

CendiceMerie Griesmer 42/08/1997 _ (ICOMPLAINT/ suMMONS

Name DOB ORDERED TO APPEAR:
340 Elm St

Street Number and Name ,

Ravenna Ohio 44266 ¥] WARRANT ON COMPLAINT
City State Zip Code Probable Canse A fiidavit Attached
Complainant being first duly sworn:states that Candite Marie Griesmnar , the defendant, on or aboutthe 90th day of

_____ May > on 2019 _., in the[Z] City []Village|_] Township of Stow , County of
Month ‘Year
Summit, State of Ohio, did violate section number ___ 4723.51 of tiellOhio Revised Code[” Codified Ordinances of
constituting a charge of Possession of Dangerous Drugs .

 

 

Unsert essential facts with elements afcharge)

Candice Griesmar did, knowingly possess a dangerous drug to. wit: qty-7 Cyclo benzaprine
Hydrochloride 5mg, while not being a registered wholesale distributor of dangerous drugs, a
licensed terminal distributor of dangerous drugs, or a person who possesses, or possesses for
sale or sells, at retail, a dangerous drug; in violation of séction 4729.51 (C)(3) of the O.R.C., a

Misdemeanor of the First Degree.
OFe Hiab, 24g

Compininant (/

Sworn to and subscribed before me by said complainant this 30th_ day of May > 2019
Month Ye

Lt 2th PAwab e707 2

Judge/Cl etk/D eputy Clerk/Peace Officer

 

Complete tidy sectton if a werrant on comptaint ls to be tured . - ‘

Te: Any Sworn Officer

Ofticer Authorized to Rxectte a Warrant
A probable canse detemnination has been made in this-case, you are ordered to-atrest
bring him/her before this. court without unnecessary delay,

Special Instructions to executing officer:

 

 

(defendant) and

 

 

 

 

 

 

 

 

 

 

 
  
    
  
  

 

  

Judge/CletiDeputy Cleric Date Issued
‘The Stow Municipal Court
Receipt of Warrant by Executing Authority.
First Receipt: Received this warrant on 20 at o'clock im. ~y
TES =
cf aie =
Officer /Title eal Ee =
Subsequent Receipt: Received this warrant on . , 20 at p’clock,,_.m. =
™ Fes) .
@ = 8
Officer /Title , = & S
wie
Whiter Cosa Copy Yellow: Stonmons Vink! Lets rtart’s Copy Blox Wartant on Complamt rr
DATE AAG -14
This is to certify sha the ove isa true and correct
Copy Ooi Fae on O\G0.5¢ filedinthe .
Stow Municipal Court, Summit County, Ohio EXHIBIT 3
om 6 -3a-14 :
AMBER ZIBRITOSKY, CLERK OF COURTS
(SEAL) By AK
. Deputy Clerk

 

 

tt County Clerk of Courts

 
 

p0-JPC Dog #: 1 File d: 06/22/20 dd of 13. PagelD #: 17

pase. °: 05/25/2020 Fi tb: PM Page 11 of 13
CVigp?0-05-1564 TOW MUN paL COURT

oh MINOR MISDEMEANOR CITATION
C) SUMMONS AND CompLainT Ge P3LF
STATE OF OHIO, COUNTY OF SUMMIT TICKET
NUMBER 5 O74 L Ti f

C] TOWNSHIP OF ,

[0 VILLAGE oF (2) Cet | a 4)

Ya TY OF — 14 (Af 4 ( ;
NAME ” Candice CE. Marie Gr Lestnape
appress 2 40 &/ 1 Ste.

CITY, STATE K 4 AWA L DH ZIP Habe.

7 |  & 19. on / Bry 7 es [2 ie

soa SEC o° a 1 EMPLOYER HOME:

(216) 255-1 fea

 

 

 

 

 

 
    

 

 

 

 

 

 

  

 

COMPLAINT.

‘THE UNDERSIGNED, BEING DULY SWORN, UPON HIS CATH DEPOSES AND SAYS THAT
THE PERSON WHOSE NAME Oe INS! IBED 7) oa

c BOLLS. OOS% Gye

02 Day / Year ef
INTHE [] TOWNSHIP [[] VILLAGE Len o StU

SUMMIT COUNTY (NO. 77) COMMITTED TO THE FOLLOWING OFFENSE:

 

 

Possession of Marijuana; No person shall
~~. knowingly obtain, possess, or use.a Schedule |

Controlled Substance, to wit: Marijuana in-an
~~~ amount less than 100 grams.

_Ormbaec LAS Fr shore als Bd
A MISDEMEANOR OF THE an OR DEGREE.

IN VIOLATION OF SECTIONo, Rg ~ M-OHIO REVISED cone

(7) CopmFIED ORDINANCE hor fa : THIS CITATION
WAS SERVED PER SONALEY ON THE Penne ON 08730 f/F_
dp tS Month 3 ys
-_ folder “7 STMIAL
OFGICERS LAW ENFORCEMENT DEPARTMENT:
£2 TATIONS NOT const ANY ADMISSION 10 THE-FACTS

ALLEGED. FAILURE To osign MAXSHESULT. [NOUR ARREST.
x a == an

Pa SBEFNOANTS SIGNATURE

BEING DULY SWORN, THE IS’ LAW ENFORCEMENT OFFICER STATES THAT HE HAS
READ THE CITATION AND THAT IT IS TRUE, -

 
 

 

   

 

 

  
 

: pipe or
SWORN TO AND SUBSCRIBED BEFORE ME ON 0 5/30f) GP
Le, Yay \Atebp. 70 Z

Juo@é- CLERK - SEPUTY CLERK = NOTARY PUBLIC
YOU ARE ORDERED TO APPEAR:

OW MUNICIPAL COURT 0 SUMMIT CO, JUVENILE CT,
4400 Courthouse Boulevard Contact Juvenile Court regarding
Stow, Ghia 44224 courlappearance. -

Phone: 564-4149 ‘Phone: (330) 643-2917 -

RT APPEARANCE
REQUIRED; DEFENDANT
iS NOT ELIGIBLE TO

PAY. WAIVER _
DATED “5-14, |

This Is to certify that the above is a true and correct
copyot pli Na filedinthe np ee

Stow Municipal i Summit County, Ohio EXHIBIT 4
on, Sh

[. / saan TORT CLERK OF COURTS

(SEAL) By
COURT RECORD Deputy Clark
Sandra Kurt, Summit COGHTY CIGFR OF COUNS

 

 

 

 
 

 

 

 

iled: 18
iled: 06/22/20 da vf 13. PagelD #

 

 

 

~cv-2020:05-1564— OSE 2 BE OL eR 6-. PC DOS Bina Alte e: Page 12 of 13

vom
4
i

SANDRA KURI

aig SUNT PHIZ: 13

IN THE COURT OF COMMON
COUNTY OF SUMMIT, on10 SUNN COUNTY.
CLERK OF COURT

INDICTMENT TYPE: DIRECT CASE NO. CR 2019-05-1866

INDICTMENT FOR: AGGRAVATED POSSESSION OF DRUGS (1) §2925.11(A), 2925.11(C)1 (A)
FS

In the Common Pleas Court of Summit County, Ohio, of the term of MAY in the year of our Lord, Two
Thousand Nineteen.

The Jurors of the Grand Jury of the State of Ohio, within and for the body of the County aforesaid,
being duly impaneled and sworn and charged to inquire of and present all offenses whatever committed
within the limits of said County, on their oaths, IN THE NAME AND BY THE AUTHORITY OF THE
STATE OF OHIO,

COUNT ONE

DO FIND AND PRESENT, that CANDICE MARIE GRIESMAR on or about the 30th day of May,
2019, in the County of Summit and State of Ohio aforesaid, did commit the crime of AGGRAVATED
POSSESSION OF DRUGS in that she did knowingly obtain, possess, or use a controlled substance or
a controlled substance analog and the drug involved in the violation is a compound, mixture,
preparation, or substance included in Schedule I or II, to wit: oxycodone, a Schedule I drug, in
violation of Section 2925.] 1(A), 2925.11(C)(1)(a) of the Ohio Revised Code, a FELONY OF THE
FIFTH DEGREE, contrary to the form of the statute in such case made and provided and against the
peace and dignity of the State of Ohio. .

S/ hen eum teal OTK
Sherri Bevan Walsh, Prosecutor

County of Summit, Ohio
Prosecutor, County of Summit, by

 

 

 

Assistant Prosecuting Attorney Grand Jury Foreperg@h/Deputy Foreperson
Date: C 4 (o- ( ?
A TRUE BILL

EXHIBIT 5

Sandra Kurt, Summit County Clerk of Courts

 

“oe
\ ae te
“Ss
Case: 5:20-Cy-01996-JPC DOG Saoh Able 06/22/20 dg ot 13. PagelD #: ee ts of 13
CV 2020-08 S6f£.05-1866 BAKER ROSS, SUSAN 10/30/2019 16:31:34 PM DISP Page t of 1

IN THE COURT OF COMMON PLEAS

COUNTY OF SUMMIT
THE STATE OF OHIO Case No. CR-2019-05-1866
: VS.
CANDICE MARIE GRIESMAR JOURNAL ENTRY

On October 30, 2019, upon Motion of the Assistant Prosecuting Attorney, Joseph
McAleese, on behalf of the State of Ohio, and for good cause shown, the Court hereby orders
that the Indictment in this case as to the said Defendant be DISMISSED, without prejudice,

IT IS FURTHER ORDERED that the bond posted in this case shall be released to the
surety, FORTHWITH.

INDICTMENT FOR: AGGRAVATED POSSESSION OF DRUGS-2925.11(A)(C)(1)(A)-F5

WA

SUSAN BAKER ROSS, Judge
Court of Common Pleas
Summit County, Ohio

 

/Inh
cc: Assistant Prosecutor Joseph McAleese
Assistant Prosecutor Brian Stano
Attorney Mark H. Ludwig
Warrants
Registrar’s Office

 

sandra Kurt Summmit Counthy CIC oF Coit

 
